594 So. 2d 45 (1991)
H. Dickson NORMAN and Mary P. Norman
v.
Edward L. SCHWARTZ.
1901094.
Supreme Court of Alabama.
December 20, 1991.
Rehearing Denied February 21, 1992.
Margaret Y. Brown, Auburn, for appellants.
C. Michael Benson of Davis, Cox, Benson & Brady, Auburn, for appellee.
MADDOX, Justice.
Edward L. Schwartz sued H. Dickson Norman and Mary P. Norman, claiming as follows: 1) nonpayment of a $25,000 promissory note; 2) nonpayment of a $2,500 loan; and 3) and nonpayment of $2,950.31 for a credit card debt incurred by the Normans and guaranteed by Schwartz. The trial court, sitting without a jury and hearing ore tenus evidence, found in favor of Schwartz and entered a judgment for the full amount sought on all three claims. The Normans filed a motion for new trial on the grounds that the judgment was not supported by the evidence. This motion was denied, and the Normans appealed to this Court. The only issue presented for review is whether the evidence was sufficient to prove the claims upon which the judgment was entered. We affirm.
The evidence in this case was heard by the court without a jury. We have often stated the rule applicable to such cases:
"Under the `ore tenus rule,' a presumption of correctness accompanies the trial court's judgment when it has made findings of fact based on oral testimony without a jury, and its judgment will not be reversed unless it is shown to be plainly and palpably wrong, considering all of the evidence and all inferences that can be logically drawn from the evidence. *46 King v. Travelers Ins. Co., 513 So. 2d 1023 (Ala.1987); McCrary v. Butler, 540 So. 2d 736 (Ala.1989). The trial court's judgment in such a case will be affirmed, if under any reasonable aspect of the testimony, there is credible evidence to support the judgment. McCrary v. Butler, supra; Jones v. Jones, 470 So. 2d 1207 (Ala.1985).
Clark v. Albertville Nursing Home, Inc., 545 So. 2d 9, 12-13 (Ala.1989).
We have reviewed the record in light of this standard of review. We conclude that the judgment of the trial court is not plainly and palpably wrong, but that it is supported by credible evidence.
The judgment of the trial court, therefore, is affirmed.
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and STEAGALL, JJ., concur.